N-SAR FILING THRIVENT MUTUAL FUNDS Transactions Effected Pursuant to Rule 10f-3 For the twelve months period ending October 31, 2011 Fund Trade Date CUSIP / ISIN Issuer 144A Price Par/ Amount Issuer Size Percent Broker Participating Underwriters Selling Concession THRIVENT PARTNER MID CAP VALUE FUND 01/20/2011 FIFTH THIRD BANCORP Y 0 0.0254% JP MORGAN CHASE ALADDIN CAPITAL, BOFA MERRILL LYNCH, CITIBANK, CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES, GOLDMAN SACHS & CO., JP MORGAN SECURITIES, KEEFE BRUYETTE & WOODS, SANDLER O’NEILL & PARTNERS Underwriting commission $0.4200 THRIVENT PARTNER MID CAP VALUE FUND 03/10/2011 G94368100 WARNER CHILCOTT PLC-CL A Y 0.0977% BLOOMBERG TRADEBOOK, JP MORGAN CHASE & CO, MORGAN STANLEY & CO INC BOFA MERRILL LYNCH, CITIBANK NA, CREDIT SUISSE INTERNATIONAL, DEUTSCHE BANK SECURITIES, GOLDMAN SACHS & CO., JP MORGAN SECURITIES, WELLS FARGO SECURITIES, MORGAN STANLEY & CO INC, RBC CAPITAL MARKETS, UBS INVESTMENT BANK Underwriting commission $0.8137 THRIVENT PARTNER MID CAP VALUE FUND 04/11/2011 69351T106 PPL CORPORATION Y 0.0097% CREDIT SUISSE BOFA MERRILL LYNCH, BARCLAYS CAPITAL, CREDIT SUISSE, MORGAN STANLEY, WELLS FARGO SECURITIES Underwriting commission $0.7590 THRIVENT WORLDWIDE ALLOCATION FUND 02/03/2011 89378TAB9 TRANSNET LTD 4.500% 02/10/2016 Y 0.027% BARCLAYS CAPITAL BARCLAYS CAPITAL, GOLDMAN SACHS INTERNATIONAL Underwriting spread 0.075%
